[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 00-1298

                       THEODUS JORDAN,

                    Plaintiff, Appellant,

                              v.

       DEPARTMENT OF EDUCATION; BOSTON PUBLIC SCHOOLS;
             BOSTON TEACHERS FEDERAL CREDIT UNION
                  a/k/a Tremont Credit Union,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Boudin and Lipez, Circuit Judges.


     Theodus Jordan on brief pro se.
     Maureen A. MacFarlane on brief for appellees Boston Public
Schools and School Committee for the City of Boston.
     A. Van C. Lanckton and Craig and Macauley on brief for
appellee Tremont Credit Union (f/k/a Boston Teachers Federal
Credit Union).




                      December 18, 2000
           Per   Curiam.    Plaintiff    appeals    from    an   order

granting   defendants'     unopposed    motions    to    dismiss   the

complaint or for summary judgment, and the denial of his

belated motion to reconsider the dismissal.             Reviewing the

dismissal of the complaint de novo in light of the record

and the briefs on appeal, we see no error.               Plaintiff's

complaint failed to state any cognizable claim for relief

and he offered no reason to believe that an amendment might

cure the defects in the complaint.         There was no abuse of

discretion in the denial of his motion to reconsider the

dismissal.

             Affirmed.